 Case 8:21-cv-00300-KKM-SPF Document 1 Filed 02/08/21 Page 1 of 6 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


TYLER OSBOURNE,
on behalf of himself and all others
similarly situated,

       Plaintiff,

v.                                                    CASE NO.:

NVIROTECT PEST CONTROL
SERVICES, INC. and
CRAIG KURRACK, individually,

      Defendants.
__________________________________/

       COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, TYLER OSBOURNE (“Plaintiff”), on behalf of himself and all

others similarly situated, hereby sues Defendants, NVIROTECT PEST CONTROL SERVICES,

INC., and CRAIG KURRACK, individually, (“Defendants”) and states as follows:

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331 and 1441(b).

       2.      Venue lies within the United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

       3.      Defendant, NVIROTECT PEST CONTROL SERVICES, INC., is a Florida

corporation, authorized and doing business in this Judicial District. Nvirotect Pest Control

Services, Inc.’s principal place of business is 16210 N. Florida Avenue, Lutz, FL 33549

       4.      Defendant, CRAIG KURRACK, was/is a corporate officer/director of Defendants


                                            Page 1 of 6
 Case 8:21-cv-00300-KKM-SPF Document 1 Filed 02/08/21 Page 2 of 6 PageID 2



with operational control and direct control over the day-to-day operations, including compensation

of employees and is therefore an employer under the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §201, et seq.

       5.      Plaintiff is an adult and a resident of Hillsborough county, Florida.

       6.      Plaintiff was an employee of Defendants pursuant to 29 U.S.C. § 203(e)(l),

Defendants was Plaintiff’s employer within the meaning of 29 U.S.C. § 203(d), and Defendants

employed Plaintiff within the meaning of 29 U.S.C. § 203(g).

                                   GENERAL ALLEGATIONS

       7.      At all times material, Defendants willfully violated the Fair Labor Standards Act.

       8.      Plaintiff has retained the undersigned counsel to represent him in this action and

is obligated to pay them a reasonable fee for their services.

       9.      Plaintiff requests a jury trial for all issues so triable.

                                   FACTUAL ALLEGATIONS

       10.     Plaintiff,   TYLER      OSBOURNE,          was    employed   with   Defendant   from

approximately February 14, 2017 until December 10, 2020 as a Pest Control technician.

       11.     Plaintiff worked in excess of 40 hours per work week for which he was not

compensated by Defendant at a rate of time and one half his regular hourly rate.

       12.     Plaintiff worked numerous hours off the clock, including unpaid drive time hours,

working through lunch, and arbitrary time card deductions.

       13.     Defendant failed to comply with its obligation to keep accurate time records.

       14.     Plaintiff can provide a reasonable estimate of hours worked but the documents

necessary to make such estimate are in the possession of Defendant.

       15.     Plaintiff has retained the services of Florin Gray Bouzas Owens, LLC and is

obligated to pay his legal counsel a reasonable fee for their services.


                                              Page 2 of 6
Case 8:21-cv-00300-KKM-SPF Document 1 Filed 02/08/21 Page 3 of 6 PageID 3



                                   COUNT I
                  FAIR LABOR STANDARDS ACT (UNPAID OVERTIME)

      16.      Plaintiff alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through fifteen (15).

      17.      Defendants are subject to the requirements of the Fair Labor Standards Act

(“FLSA”), as amended, 29 U.S.C. § 216(b).

      18.      Defendants, Nvirotect Pest Control Services, Inc., and Craig Kurrack are a common

enterprise and/or joint employers of Plaintiff, engaged in commerce as defined by 29 U.S.C. §

203(s)(l)(A) in that it (a) has employees engaged in commerce or has employees handling, selling,

or otherwise working on goods or materials that have been moved in or produced for commerce,

and (b) has an annual gross volume of sales made or business done that is not less than

$500,000.00.

      19.      The FLSA requires each covered employer such as Defendants to compensate all

non-exempt employees, such as Plaintiff, at a rate of not less than 1 ½ times their regular rate of

pay for all work performed in excess of forty (40) hours in a work week.

      20.      Throughout his employment with Defendants, Plaintiff worked in excess of forty

(40) hours per week, for which she was not compensated at the overtime rate.

      21.      Plaintiff is entitled to be paid overtime compensation for all overtime hours worked

for Defendants.

      22.      Defendants’ failure to pay Plaintiff overtime at a rate less than 1 ½ times the regular

rate of pay for work performed in excess of forty (40) hours in a work week violates the FLSA,

29 U.S.C. §§201 et seq., including 29 U.S.C. § 207.

      23.      Defendants knew or had reason to know that Plaintiff performed work outside of

his regular schedule and therefore worked in excess of forty (40) hours per work week.



                                            Page 3 of 6
Case 8:21-cv-00300-KKM-SPF Document 1 Filed 02/08/21 Page 4 of 6 PageID 4



       24.     Defendants’ violations of the FLSA were knowing, willful, and in reckless

disregard of the rights of Plaintiff.

       25.     As a direct result of Defendants’ violations of the FLSA, Plaintiff suffered

damages by being denied overtime wages in accordance with § 207 and § 216(b) of the FLSA,

and has incurred reasonable attorneys’ fees and costs.

       26.     As a result of Defendants’ violations of the FLSA, Plaintiff is entitled liquidated

damages.

       27.     Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant to

29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff, TYLER OSBOURNE, respectfully requests that judgment be

entered in his favor against Defendants, NVIROTECT PEST CONTROL SERVICES, INC., and

CRAIG KURRACK, individually, awarding the following damages:

               a.      Overtime compensation in the amount due to his for the time worked in
                       excess of forty (40) hours per work week as allowable under the FLSA
                       statute of limitations period;

               b.      Liquidated damages in an amount equal to the overtime award;

               c.      Prejudgment interest;

               d.      Reasonable attorneys’ fees and costs and expenses of the litigation pursuant
                       to 29 U.S.C. §216(b);

               e.      A judicial determination that the FLSA was violated and an adjudication
                       on the merits of the case;

               f.      Any other further relief the Court deems just and proper.

                                 COUNT II
               FAIR LABOR STANDARDS ACT (COLLECTIVE ACTION)

       28.     Plaintiff alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs one (1) through twenty-seven (27).



                                           Page 4 of 6
 Case 8:21-cv-00300-KKM-SPF Document 1 Filed 02/08/21 Page 5 of 6 PageID 5



       29.      The claim for violation of the FLSA is brought pursuant to 29 U.S.C. § 216(b) for

all claims asserted by Plaintiff, on behalf of himself and all others similarly-situated, because

Plaintiff’s claims are similar to the claims of the members of the prospective class.

       30.      At all times material, Defendants failed to comply with 29 U.S.C. § 201 et seq., in

that individuals similarly-situated to Plaintiff worked for Defendants in excess of the maximum

hours allowed by law, but no provision was made by Defendants to compensate such individuals at

the rate of time and one-half their regular rate of pay for the overtime hours worked.

       31.      Plaintiff, and all others similarly situated, allege violations of the FLSA on behalf of

all persons who were, are, or will be employed by Defendants in hourly, non-exempt positions

during the applicable statute of limitations, who have not been compensated at one and one-half

times their regular rate of pay for all overtime hours worked.

       32.      The putative class members are current, former, and future hourly, non-exempt

employees of Defendants who worked as Pest Control technicians or similar positions and worked

in excess of forty hours in at least one work week during the past three (3) years.

       33.      Treatment of this case as a collective action is proper because all putative class

members were subject to the same policies and practices related to their compensation as employees

of Defendant.

       34.      The names and addresses of the putative class members are available from

Defendants for the purpose of providing notice to prospective class members in a form and manner

to be approved by the Court.

       35.      Defendants failure to pay such similarly-situated individuals the required overtime

pay was intentional and willful.




                                             Page 5 of 6
 Case 8:21-cv-00300-KKM-SPF Document 1 Filed 02/08/21 Page 6 of 6 PageID 6



        36.       As a direct and legal consequence of Defendants unlawful acts, individuals

similarly-situated to Plaintiff have suffered damages and have incurred, or will incur, costs and

attorneys’ fees in the prosecution of this matter.

        WHEREFORE, Plaintiff, TYLER OSBOURNE, individually and on behalf of all others

similarly-situated, respectfully requests all legal and equitable relief allowed by law including, but

not limited to:

                  a.     Designation of this action as a collective action on behalf of Plaintiff
                         and all others similarly-situated;

                  b.     Judgment against Defendants for overtime compensation, liquidated
                         damages, and prejudgment interest;

                  c.     Payment of reasonable attorneys’ fees and costs incurred in the
                         prosecution of this claim;

                  d.     An adjudication on the merits of the case; and

                  e.     Such other relief as the court may deem just and proper.

                                    DEMAND FOR JURY TRIAL

        37.       Plaintiff, on behalf of himself and all others similarly situated, demands a trial by

jury.

Dated this 8th day of February 2021.

                                                 FLORIN GRAY BOUZAS OWENS, LLC

                                                 /s/Wolfgang M. Florin__________________
                                                 WOLFGANG M. FLORIN, ESQUIRE
                                                 Florida Bar No.: 907804
                                                 Primary:       wolfgang@fgbolaw.com
                                                 Secondary:     debbie@fgbolaw.com
                                                 CHRISTOPHER D. GRAY, ESQUIRE
                                                 Florida Bar No.: 902004
                                                 chris@fgbolaw.com
                                                 16524 Pointe Village Drive, Suite 100
                                                 Lutz, FL 33558
                                                 Telephone (727) 254-5255
                                                 Facsimile (727) 483-7942
                                                 Attorneys for Plaintiff
                                               Page 6 of 6
